Citation Nr: 0317908	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-01 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae.  


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2001, a statement of the case was issued in January 2002, and 
a substantive appeal was received in February 2002.  

The veteran was scheduled for a hearing before a Veterans Law 
Judge in August 2002.  In July 2002, the veteran requested 
that his hearing be rescheduled.  A Veterans Law Judge 
thereafter determined that the veteran had shown good cause 
for his hearing to be rescheduled and directed that the 
hearing be rescheduled.  In September 2002, the veteran was 
sent notice of a hearing to be conducted by a Veterans Law 
Judge in October 2002.  The veteran failed to report for the 
rescheduled.  


FINDING OF FACT

The service-connected pseudofolliculitis barbae is manifested 
by pitting of the skin on the chin and cheeks and no more 
than two characteristics of disfigurement under 38 C.F.R. 
§ 4.118 (67 Fed. Reg. 49590-49599 (July 31, 2002).


CONCLUSION OF LAW

The criteria for a 30 percent rating (but no higher) for 
pseudofolliculitis barbae have been met.  38 U.S.C.A. § 1155 
(West. 2002); 38 C.F.R. Part 4, including §  4.7 and Codes 
7800, 7805 (2002) and 67 Fed. Reg. 49590-49599 (July 31, 
2002), to be codified at 38 C.F.R. § 4.118.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
private medical records, reports of VA medical examinations, 
and correspondence from the veteran.  As the record shows 
that the veteran has been afforded a VA examination in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.  

Moreover, in a June 2001 letter, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Furthermore, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
folliculitis.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  In March 2003, the Board sent the 
veteran notification of the change in rating criteria for 
skin disabilities as well as the new rating criteria.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

Factual Background

Service connection for folliculitis was granted in July 1972 
and a 10 percent disability evaluation was assigned.  In 
April 2001, the veteran submitted his claim of entitlement to 
an increased rating.  

On VA examination in September 2001, the veteran reported 
that he did not shave his face using a razor but used a magic 
shave cream.  He reported that if he did use a blade, it 
would cause his face to bleed and develop more sores, cysts 
and pustules which were painful, would break and drain.  
Physical examination revealed an active cyst on the upper 
neck right underneath the chin and the upper part of the neck 
bilaterally.  Several cysts were as much as 0.5 cm in 
diameter.  The veteran did not have any cysts on the facial 
portion but he did have numerous pits.  There was pitting 
scars on both lower cheeks and the chin, and otherwise the 
skin examination was negative.  The diagnosis was 
pseudofolliculitis barbae still active with deforming pitting 
scars on both cheeks and chin.  

VA outpatient treatment records dated from 2000 to 2001 are 
silent as to complaints of, diagnosis of or treatment for any 
skin problems. 

In December 2001, the veteran submitted undated photos which 
reveal pitting on both cheeks and chin.  

Criteria and Analysis

Prior to August 30, 2002, disfiguring scars of the head, face 
or neck were rated as 50 percent disabling if there was a 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  A 
30 percent rating would be assigned for severe disfiguring 
scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  A 10 percent rating 
would be assigned for moderate disfigurement.  38 C.F.R. Part 
4, Code 7800 (2002).  

Scars could also be rated on limitation of function of part 
affected.  38 C.F.R. Part 4, Code 7805 (2002).  

Effective August 30, 2002, the following criteria apply.  

Disfigurement of the head, face, or neck: with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement will be rated as 80 percent disabling.  With 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement the disability will be rated 
at 50 percent.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, the disability will 
be rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent.  
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  Note (2): Rate tissue loss of 
the auricle under DC 6207 (loss of auricle) and anatomical 
loss of the eye under DC 6061 (anatomical loss of both eyes) 
or DC 6063 (anatomical loss of one eye), as appropriate.  
Note (3):  Take into consideration unretouched color 
photographs when evaluating under these criteria.  67 Fed. 
Reg. 49590-49599 (July 31, 2002), to be codified at 38 C.F.R.  
§ 4.118, Code 7800.  The Board notes, however, that 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  

Scars can also be rated on limitation of function of affected 
part.  67 Fed. Reg. 49590-49599 (July 31, 2002), to be 
codified at 38 C.F.R. § 4.118, Code 7805.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).  

Turning, first, to the criteria in effect when the veteran 
filed his claim, we see that a 10 percent evaluation was 
assigned for a facial scar with slight disfigurement.  A 
rating in excess of 10 percent requires disfiguring scars of 
the head, face or neck with complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement or severe disfiguring 
scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  In this case, there 
is no competent evidence of more than moderate disfigurement.  
The examiner who conducted the September 2001 VA examination 
noted the presence of deforming pitting of the cheeks and 
chin but did not characterize this deformity as severe or 
especially repugnant.  The veteran has submitted color photos 
of his face and neck which reveal pitting but without 
deformity due to the pseudofolliculitis barbae which rises to 
the level of severe disfigurement or repugnancy.  

Under the rating criteria effective August 30, 2002, a 30 
percent or higher rating can be assigned if there is visible 
or palpable tissue loss and gross distortion or asymmetry of 
one or more facial features or paired sets of features.  The 
Board notes that the pseudofolliculitis barbae results in 
pitting of the skin of the chin and cheeks which could, 
arguably, be considered palpable tissue loss.  The Board 
finds, however, that even if it concedes that the 
pseudofolliculitis barbae is productive of palpable tissue 
loss, the service-connected disability does not result in 
gross distortion or asymmetry any facial features.  The 
examiner who conducted the September 2001 VA examination did 
not indicate the presence of any gross distortion or 
asymmetry of any facial features and the pictures submitted 
by the veteran in connection with his claim do not evidence 
such deformity either.  The Board finds the service-connected 
pseudofolliculitis barbae is not productive of gross 
distortion or asymmetry of one or more facial features or 
paired sets of features.  

However, a 30 or higher percent rating may also be assigned 
if the service-connected pseudofolliculitis barbae is 
manifested by two or more characteristics of disfigurement, 
as listed in the above criteria.  Looking to those 8 
characteristics of disfigurement the Board notes as follows:  
1.  The scar is not 5 or more inches (13 or more cm.) in 
length.  The longest measurement for the scar was 0.5 
centimeters, on the September 2001 VA examination.   2.  The 
scar is not at least one-quarter inch (0.6 cm.) wide at 
widest part.  The widest measurement again being 0.5 
centimeters, on VA examinations in September 2001.  3.  There 
is medical evidence that the surface contour of scar is 
elevated or depressed on palpation.  The examiner who 
conducted the September 2001 VA examination reported that the 
scars were pitted, and the Board interprets this as medical 
evidence that the scars are depressed.  4.  There is no 
evidence that the scar is adherent to underlying tissue.  5.  
The scar has not been described as hypo or hyperpigmented.  
6.  The September 2001 VA examination described the 
pseudofolliculitis barbae as being productive of pitting 
scars on the cheeks and chin but the size of area effected 
was not provided.  However, the Board's review of the photos 
submitted by the veteran leads it to believe that the 
affected area does, indeed exceed six square inches.  The 
veteran therefore meets this characteristic of disfigurement.  
7.  There is no evidence indicating that there is missing 
underlying soft tissue in an area exceeding six square 
inches.  8.  There is no evidence that the skin is indurated 
or inflexible.  

In sum, it appears that two of the characteristics of 
disfigurement under the new rating criteria have been met.  
The Board finds, therefore, that a 30 percent rating is 
warranted.    

However, as explained above, the totality of the evidence is 
against entitlement to a rating in excess of 30 percent under 
either the old or new criteria.  The veteran reported that 
his pseudofolliculitis barbae was an embarrassment to him.  
The Board realizes that different people may have different 
responses to facial scarring;  however, the ratings are based 
on average industrial impairment.  In this case, the 
preponderance of the evidence, shows that the impairment 
would not meet any applicable criteria for a rating in excess 
of 30 percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2002) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in  Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2002).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2002).  In  this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App.  337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   


ORDER

Entitlement to a 30 percent rating for pseudofolliculitis 
barbae is warranted.  To appeal is granted to this extent.  


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

